TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00515-CV



                                    Robert Jones, Appellant

                                               v.

                                  Shirley Ross Jones, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. FM006151, HONORABLE SUSAN D. SHEPPARD, JUDGE PRESIDING



              Appellant Robert Jones filed a motion to withdraw appeal, requesting that this Court

dismiss his appeal. Accordingly, we grant appellant’s motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(2).



                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: January 10, 2002

Do Not Publish